                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:16-cv-00695-FDW-DCK


 BARONIUS PRESS, LTD.,                )
                                      )
      Plaintiff,                      )
                                      )
 vs.                                  )
                                      )                     ORDER
 SAINT BENEDICT PRESS, LLC,           )
                                      )
      Defendant.                      )
                                      )
                                      )
                                      )
     THIS MATTER is before the Court on Plaintiff’s “Motion for Leave to File Second

Amended Verified Complaint and Supplemental Pleading.” (Doc. No. 51). For the reasons stated

below, Plaintiff’s Motion is GRANTED.

                                          I. Background

       Plaintiff brought this suit in September 2016 alleging that Defendant had committed a

copyright violation by publishing a book titled “Fundamentals of Catholic Dogma.” (Doc. No. 1,

p. 2). On July 23, 2018, Plaintiff filed the present motion on July 23, 2018, seeking to add claims

regarding several other works: “This Tremendous Lover,” “The Curé d’ Ars,” “Holy

Abandonment,” “The Priest in Union with Christ,” “Christian Perfection and Contemplation,”

“Our Savior and His Love for Us,” “Providence,” “Life Everlasting,” “Mother of the Saviour,”

“The Three Ways of the Spiritual Life,” and “Predestination.” (Doc. No. 51-1, p. 6). Plaintiff states

that these additional claims are based on facts that were learned through discovery in late 2017

and 2018. Since the deadline to file an amended pleading as a matter of course has passed, Plaintiff

now asks this Court for leave to amend and supplement the pleadings in this case.

                                                 1



      Case 3:16-cv-00695-FDW-DCK Document 93 Filed 11/08/18 Page 1 of 3
                                       II. Legal Standard

        According to Rule 15(a) of the Federal Rules of Civil Procedure, a court “should freely

give leave [to amend a pleading] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Fourth

Circuit’s policy is to “liberally allow amendment.” Adbul-Mumit v. Alexandria Hyundai, LLC,

896 F.3d 278, 293 (4th Cir. 2018) (quoting Galustian v. Peter, 591 F.3d 724, 729 (4th Cir. 2010)).

Thus, a motion for leave to amend should be granted unless “the amendment would be prejudicial

to the opposing party, there has been bad faith on the part of the moving party, or the amendment

would be futile.” Id. (quoting Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)).

“Delay alone is an insufficient reason to deny leave to amend . . . . Rather, the delay must be

accompanied by prejudice, bad faith, or futility.” Edwards v. City of Goldsboro, 178 F.3d 231, 242

(4th Cir. 1999).

        Rule 15(d) allows a court to permit a party to serve a supplemental pleading instead of

amending their existing complaint. Fed. R. Civ. P. 15(d). “A supplemental pleading differs from

an amended pleading because it relates to matters occurring subsequent to the filing of the initial

complaint.” Franks v. Ross, 313 F.3d 184, 198 n.15 (4th Cir. 2002). However, “[t]his distinction

is of little practical significance . . . because the standards used by a district court in ruling on a

motion to amend or on a motion to supplement are nearly identical. In either situation, leave should

be freely granted . . . .” Id.

                                            III. Analysis

        In this case, Plaintiff should be allowed to amend the complaint and serve supplemental

pleadings. The Court accepts Plaintiff’s explanation that they learned additional facts about

potential infringement claims through discovery in late 2017 and 2018. (Doc. No. 60, p. 2).

Furthermore, the interest of judicial efficiency is furthered by allowing these various copyright

                                                  2



       Case 3:16-cv-00695-FDW-DCK Document 93 Filed 11/08/18 Page 2 of 3
              claims to proceed in a single action. See Ohio Valley Environ. Coalition v. U.S. Army Corps of

              Engineers, 243 F.R.D. 253, 257 (S.D. W. Va. 2007) (allowing supplemental pleadings which

              brought new claims that were factually distinct but involved essentially identical legal issues).

              Finally, the delay in amending the pleadings does not prejudice Defendant because of this Court’s

              previous order which substantially extended the deadlines for discovery and dispositive motions

              in this case. (Doc. No. 88); see also Edwards, 178 F.3d at 242 (holding that delay alone is not

              sufficient ground for denying a motion for leave to amend).

                                                      IV. Conclusion

                      For the reasons stated above, Plaintiff’s “Motion for Leave to File Second Amended

              Verified Complaint and Supplemental Pleading,” (Doc. No. 51), is hereby GRANTED. Plaintiff

              is directed to file any amendments or supplemental pleadings within seven days of the entry of

              this order.

                      IT IS SO ORDERED.
Signed: November 8, 2018




                                                             3



                    Case 3:16-cv-00695-FDW-DCK Document 93 Filed 11/08/18 Page 3 of 3
